UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-2277



SHELLY SLIVINSKI,

                                              Plaintiff - Appellant,

          versus


CHARLES DEAN, Mayor of Town of Elkton,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Harrisonburg. Jackson L. Kiser, Senior Dis-
trict Judge. (CA-98-8-H)


Submitted:   April 30, 1999                   Decided:   May 21, 1999


Before HAMILTON, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter F. Green, IV, GREEN & O’DONNELL, Harrisonburg, Virginia, for
Appellant.   James W. Barkley, MORIN & BARKLEY, Charlottesville,
Virginia; Jonathan Jay Litten, LITTEN & SIPE, Harrisonburg, Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Shelly Slivinski appeals from the district court’s order

granting Defendant’s motion for summary judgment in her civil

action filed under 42 U.S.C.A. § 1983 (West Supp. 1998) and other

statutory provisions, in which she alleged that the Defendant

conspired with Elkton Police Officer Robert Marshall to violate her

Fourth Amendment Rights.*   We have reviewed the parties’ briefs and

the joint appendix, and we affirm on the reasoning of the district

court.   See Slivinski v. Dean, No. CA-98-8-H (W.D. Va., Aug. 10,

1998).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Slivinski also alleged state law claims of intentional
infliction of emotional distress and willful and wanton negligence.
The district court declined to exercise supplemental jurisdiction
and dismissed the claims without prejudice.


                                  2